DETAILED ACTION
	The following action is in response to the amendment filed for application 16/995,421 on
November 3, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda ‘697.  With regard to claim 1, Ueda teaches a vehicle running mode control method of a vehicle, the method comprising: detecting, by a mode controller, a mode switching while a vehicle runs S1; determining, by the mode controller, whether the mode switching from an electric vehicle mode (EV mode) to a hybrid electric vehicle mode (HEV mode) occurs S40; and when the mode switching is determined, performing, by the mode controller, a continuously variable transmission (CVT) 6 cooperative mode switching control in which a drive motor 4 of the vehicle is connected to an engine of the vehicle by engaging a clutch 3 while operating the CVT; performing, by the mode controller, an upshift of a CVT when the EV mode is switched to the HEV mode S60.  With regard to claim 2, Ueda teaches the method, wherein connecting the drive motor to the engine includes: decreasing revolutions per minute (RPM) of the drive motor by operating the CVT S60, and synchronizing the RPM of the drive motor with an engine RPM of the engine (Fig. 7; t5).  With regard to claim 3, Ueda teaches the method, wherein in operating the CVT, a gear ratio of the CVT is controlled to maintain a vehicle speed of the vehicle (Fig. 7; t4-t5).  With regard to claim 4, Ueda teaches the method, wherein in operating the CVT, the CVT starts at an end time point of the EV mode when the EV mode is switched to the HEV mode (t1-t2).  With regard to claim 5, Ueda teaches the method, wherein the CVT cooperative mode switching control comprises: entering the mode switching by confirming the switching from the EV mode to the HEV 11Attorney Docket No. 15438-1331 mode S40; performing a CVT gear ratio control by operating the CVT; driving the engine; and performing a clutch engagement by controlling the clutch (Fig. 7).  With regard to claim 6, Ueda teaches the method, wherein the CVT gear ratio control comprises: excluding an optimal operating line (OOL) from a shift line diagram in a CVT control, and performing the CVT control S60 (does not use a OOL line).  With regard to claim 7, Ueda teaches the method, wherein the engine is driven when the OOL is excluded S60.  With regard to claim 9, Ueda teaches the method, wherein an engine RPM is increased to reach an RPM of the drive motor to become a synchronization state by driving the engine (Fig. 7).  With regard to claim 10, Ueda teaches a hybrid electric vehicle comprising: a mode controller configured to: determine whether an electric vehicle mode (EV mode) is changed to a hybrid electric vehicle mode (HEV mode) S40; when the EV mode is changed to HEV mode, perform a gear ratio control of a continuously variable transmission (CVT) to decrease revolutions per minute (RPM) of a drive motor S60; 12Attorney Docket No. 15438-1331 operate an engine to synchronize an engine RPM with the RPM of the drive motor (Fig. 7; t5); and engage a clutch 3 after the engine RPM and the RPM of the drive motor are synchronized (Fig. 7; t5); wherein an upshift of the CVT is performed when the EV mode is switched to the HEV mode S60.  With regard to claim 13, Ueda teaches the vehicle, wherein the mode controller does not perform a CVT control in a shift line diagram of an optimal operating line (OOL) S60 (does not use a OOL line).  With regard to claim 14, Ueda teaches the vehicle, wherein the clutch is engaged in a state where the RPM of the drive motor is decreased (Fig. 7; t6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda ‘697.  With regard to claim 8, Ueda teaches the method, wherein the CVT is operated to upshift the CVT gear ratio S60, but lacks the specific teaching wherein the gear ratio is an over drive (below 1.0 gear ratio).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Ueda to employ an over drive (OD) to upshift the CVT gear ratio, in order to reduce the motor speed to achieve synchronous speed with the engine, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  With regard to claim 11, Ueda teaches the vehicle, wherein the mode controller is configured to perform an upshift so that a vehicle speed is kept in a CVT gear ratio control state S60, but lacks the specific teaching wherein the gear ratio is an over drive (below 1.0 gear ratio).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Ueda to employ an over drive (OD) to upshift the CVT gear ratio, in order to reduce the motor speed to achieve synchronous speed with the engine, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda ‘697 as applied to claim 10 above, and further in view of Machida ‘326.  With regard to claim 15, Ueda teaches the vehicle, wherein the drive motor is arranged between the engine and the CVT, but lacks the specific teaching wherein the starter motor is a mild hybrid starter & generator (MHSG) system to configure a 48V P2 system.  Machida teaches a similar vehicle comprising an engine 11, clutch 16, motor 12, and CVT 18, wherein during a switch from EV to HEV modes S3, the CVT is upshifted S5 to synchronize the engine and motor speeds S4, and wherein the engine is started by a mild hybrid starter and generator system 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Ueda to employ a mild hybrid starter and generator system in view of Machida in order to provide more flexibility with regard to starting the engine and generating power.  With regard to claim 16, Ueda and Machida teach the vehicle, wherein the engine 11 is connected with the mild starter & generator (MHSG) system 13, and the RPM of the drive motor 4 is decreased while a vehicle speed is maintained (Fig. 7; t4-t5). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the vehicle as claimed, an particularly wherein the upshift is started simultaneously as the engine is started, and including the remaining structure and controls of claim 12.
Response to Arguments
With regard to the Ueda ‘697 reference and claims 1 and 10, although applicant has included a limitation of when the upshift of the CVT occurs, the limitation itself is still broad enough to be taught by Ueda.  The limitation of “when the EV mode is switched to the HEV mode” does not actually pinpoint a specific timing.  This limitation is broad enough to encompass any time from when the engine start is decided upon.  
Applicant’s arguments have been considered, but are not persuasive.


Suggestions for Applicant
	Applicant may choose to include similar limitations of claims 10-12 into claim 1 (via AFCP 2.0 amendment).  
	Applicant may also amend claims 1 and 10 to include claim language that would further distinguish exactly when the upshift occurs in relation to the EV mode to HEV mode switch that would overcome the cited art (also via AFCP 2.0 amendment).  It is believed that the addition of the limitations of claim 12 into claims 1 and 10, respectively (without the limitations of claim 11) would overcome the currently applied art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	





Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 14, 2022